Title: To John Adams from Charles Francis Adams, 26 March 1826
From: Adams, Charles Francis
To: Adams, John




My dear Grandfather.
Washington City. March 26th 1826.


"Who doth time gallop withal?" Instead of answering this as Shakespeare has done, I would say that it gallops with persons in the days of youth and pleasure without any great care to oppress them. Such I deem mine to be and such is the passage of time. It is hardly possible to keep the regular count of the weeks as they go, and to notice the revolution of months, which has already brought me to a distance of two thirds of a year from my old College scenes. There is something melancholy in this reflection, as a person who has in the least reflected upon the passage of life, must be aware that in his young days, when first liberated from the thrall of a government—in which he had no will, he enjoys those moments more intensely than any others during life. Freedom from care, I am led to believe constitutes the great delight of existence, at least a liberation from that sort of care which is so severe as to harass the minds. Light care is agreeable as it relieves it the mind from it’s most intolerable enemy, Ennui.
The Spring is approaching rapidly, and the time to plant Corn without producing any sensation in Congress. The parties are all done and the fashionables are going, much to the relief of many and among others, to mine. But the political parties are in the midst of a vehement war which is likely to exist some time longer. The message on the Panama Mission, had a most deadly effect upon the arguments of the opposite party, for a few days, but the head which was cut off, has grown out again, and we expect to be delighted with a warm argument on Monday week.
The arguments will be very nearly all on one side however, for the discussion will probably be no more than a critique on the Message with now and then an illustration of it’s positions, by way of dispelling misrepresentation. This appears to be the forte of the assailants, and as a proof, I would instance the Report of the Committee on Foreign Relations in the Senate. It is said to have been drawn up by Mr Tazewell, the senator from Virginia and is supposed particularly to display the talents for which he is remarkable. Sophistry and Logic. So far as my own opinion is concerned, I think it the piece best calculated of all I ever met with to throw dust in the eyes of the people in general.
The Committee have reported to whom was referred the subject of our Observatory, in favour of the building, and also in favour of a Monument to Washington, but it is very doubtful in the great mass of business now before them, whether these subjects will come up.
I have been myself engaged within a few weeks past in studying the principles of the Constitution as explained by the decisions of the Supreme Court of the United States and by the law of Congress. In the course of my reading, I cannot but be struck with the powerful able views which the Chief Justice has constantly taken of it. It does appear to me that I have never read any discriminations so masterly, any opinions so sound as those contained in the opinions which required a weight of character and confidence of right seldom to be met with, to carry them through. In a place so responsible where the interests of powerful masses of popular opinion bodies  are so frequently inflicting it is fortunate that the United States have been possessed of one citizen so fully able to fill the situation to the satisfaction of all.
And yet it has often occurred to me, that the fame of this man will never be extended beyond a certain narrow limit in a small profession, and that although he is almost adored by the members of the bar of the Supreme Court, fifty years hence his character will be remembered only by those who seek their bread by poring over musty volumes of Reports. Although that man may have done more to keep the Union together than any other, yet he will be perhaps less recollected than his mad countrymen who has been the perpetual firebrand in the nation.
But this is profitless moralizing, for such is the cause of human events and we must submit to fate. I have only to beg you to excuse me for writing such tedious and foolish letters / and remain your dutiful affectionate Grandson


Charles Francis Adams.




